Exhibit 10.7

Rules of the Schlumberger

2010 Omnibus Stock Incentive Plan for Employees in France

The Board of Directors (the “Board”) of Schlumberger Limited (the “Company”) has
established the Schlumberger 2010 Omnibus Stock Incentive Plan (the “2010 Plan”)
in order to retain employees with a high degree of training, experience and
ability, to attract new employees whose services are considered particularly
valuable, to encourage the sense of proprietorship of such persons and to
promote the active interest of such persons in the development and financial
success of the Company and its Subsidiaries. This includes the Company’s branch
in France and the Company’s subsidiaries in France of which the Company holds
directly or indirectly at least 50% of the share capital (the “French
Subsidiary”).

Section 21 of the 2010 Plan specifically authorizes the Committee to establish
sub-plans as the Committee deems appropriate or advisable to implement the 2010
Plan.

The Committee, therefore, intends with this document to establish a sub-plan of
the 2010 Plan for the purpose of granting awards that qualify for the specific
treatment applicable to French Qualified Stock-Options, French Qualified
Restricted Stock Units and French Qualified Performance Share Units awards to
employees who are resident of France and who are or may become subject to French
tax (i.e. income tax and/or social security tax) as a result of awards granted
under the 2010 Plan (the “French Grantees”). The terms of the 2010 Plan, as set
out in Appendix 1, 2, 3 & 4 hereto, shall, subject to the modifications in the
following rules, constitute the Rules of the Schlumberger 2010 Omnibus Stock
Incentive Plan for Employees in France (the “French Plan”).

The adoption of this French Plan shall not confer upon the French Grantees, or
any employees of the French Subsidiary, any employment rights and shall not be
construed as part of the French Grantees’ employment contracts, if any. Subject
to the terms of the 2010 Plan, the Committee reserves the right to amend or
terminate the French Plan at any time. Such amendments would only apply to
future grants and would not be retroactive.

This amendment and restatement of the French Plan is effective as of January 1,
2013 and is adopted as of April 18, 2013.



--------------------------------------------------------------------------------

Appendix 1: French Terms applicable to Stock-Options

It is intended that Stock-Options granted under the French Plan shall qualify
for the specific tax and social security charges treatment applicable to French
Qualified Stock-Options granted under Articles L. 225-177 to L. 225-186 of the
French Commercial Code, as subsequently amended, and in accordance with the
relevant provisions set forth by French tax law and the French tax
administration. The terms of the French Plan shall be interpreted accordingly
and in accordance with the relevant provisions set forth by French tax and
social security laws, and relevant Guidelines published by French tax and social
security administrations and subject to the fulfillment of legal, tax and
reporting obligations.

1. Definitions.

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the 2010 Plan. The terms set out below will have the following
meanings:

 

  (a) Option. The term “Option” shall have the following meaning:

 

  (1) Purchase stock options that are rights to acquire shares of Common Shares
of the Company (“Shares”) repurchased by the Company prior to the vesting of the
Options; or

 

  (2) Subscription stock options that are rights to subscribe for newly issued
Shares.

(b) Closed Period. The term “Closed Period” means specific periods as set forth
by Article L. 225-177 of the French Commercial Code, as amended, during which
French Qualified Stock-Options cannot be granted, so long as such Closed Periods
are applicable to Options, as described in Section 8 below.

(c) Grant Date. The term “Grant Date” shall be the date on which both (a) the
French Grantee is designated, and (b) the terms and conditions of the Award
including the number of Shares and the method for determining the Exercise Price
are specified. In no event shall the Grant Date be during a Closed Period. In
such a case, the Grant Date for the French Grantee would be the date described
in Section 8 below.

2. Eligibility.

Options may not be granted under this appendix to an individual:

(a) unless he is employed by Schlumberger Limited or by a company which is a
corporation subsidiary of Schlumberger Limited; or



--------------------------------------------------------------------------------

(b) unless he is a director with a management function as defined in Article
225-185 of the French “Code de Commerce” of a company which is a corporation
subsidiary of Schlumberger Limited; or

(c) who owns more than 10% of the share capital of Schlumberger Limited and who
may not therefore be granted an option to satisfy the requirements of
sub-paragraph 2 of Article 225-182 of the French “Code de Commerce” in France.

3. Non-Transferability.

Notwithstanding any provision in the 2010 Plan and, except in the case of death,
Awards cannot be transferred to any third party. In addition, the Awards are
only exercisable by the French Grantee during the lifetime of the French
Grantee, to the extent applicable.

4. Conditions of the Option/Exercise Price.

(a) Notwithstanding any provision in the 2010 Plan, the terms and conditions of
the Options shall not be modified after the Grant Date, except that the Exercise
Price and number of Shares subject to the Option may be modified as provided
under Section 7 below, or as otherwise in keeping with French law.

(b) The Options will vest and become exercisable pursuant to the terms and
conditions set forth in the 2010 Plan, the French Plan and the respective Option
agreement delivered to each French Grantee.

(c) The method for determining the exercise price payable pursuant to Options
issued under the French Plan shall be fixed by the Committee on the Grant Date,
but in no event shall the Exercise Price per Share be less than the greater of:

 

  (1) With respect to purchase stock options, the higher of either 80% of the
average quotation price of Shares during the 20 days of quotation immediately
preceding the Grant Date or 80% of the average purchase price paid for such
Shares by the Company;

 

  (2) With respect to subscription stock options, 80% of the average quotation
price of Shares during the 20 days of quotation immediately preceding the Grant
Date; and

 

  (3) The minimum exercise price permitted under Section 5(b) of the 2010 Plan.

(d) The Shares acquired upon exercise of an Option will be recorded in an
account in the name of the shareholder with a broker or in such other manner as
the Company may otherwise determine in order to ensure compliance with
applicable law.



--------------------------------------------------------------------------------

5. Payment of Exercise Price and Withholding.

Notwithstanding any provisions in the 2010 Plan, upon exercise or vesting of an
Award, as applicable, the full Exercise Price and any required tax and/or social
security contributions to be withheld by the French Subsidiary on behalf of the
French Grantee will have to be paid either in cash, by check or by wire
transfer. No other method of payment is authorized under this French Plan.

6. Adjustments.

Notwithstanding any provision in the 2010 Plan, adjustments to the Exercise
Price and/or the number of Shares subject to an Award issued hereunder shall be
made to preclude the dilution or enlargement of benefits under the Award only in
the event of certain transactions by the Company listed under Article L. 225-181
of the French Commercial Code, as amended, a repurchase of Shares by the Company
at a price higher than the stock quotation price on the open market, and
according to the provisions of Section L. 228-99 of the French Commercial Code,
as amended, as well as according to specific decrees.

7. Reorganization.

In the event that a significant decrease in the value of Awards granted to
French Grantees occurs or is likely to occur as a result of a reorganization as
described in the 2010 Plan, the Administrator may, in its sole discretion, but
shall not be required to, authorize the immediate vesting and exercise of Awards
before the date on which any such reorganization becomes effective. If this
occurs, the Awards may not qualify for favorable tax and social security
treatment under French law.

8. Closed Periods.

Notwithstanding any provisions in the 2010 Plan to the contrary and since Shares
are traded on a regulated market, Awards shall not be granted to French Grantees
during the Closed Periods defined by Article L. 225-177 of the French Commercial
Code, as amended, so long as such Closed Periods are applicable to the Awards.
If the Grant Date were to occur during an applicable Closed Period, the Grant
Date for French Grantees shall be the first date following the expiration of the
Closed Period which would not be a prohibited Grant Date under the 2010 Plan
rules, as determined by the Administrator.

9. Termination of Employment/Service.

If a termination of employment is due to death, the Award shall be exercisable
and vested as set forth in Section 11 below.

In the event of a termination of employment for reasons other than death, the
Award shall be exercisable and vested as set forth in the applicable agreement
entered into with the French Grantee.



--------------------------------------------------------------------------------

10. Death.

In the event of the death of a French Grantee, all unforfeited Awards shall
become immediately vested and exercisable. The French Grantee’s heirs may
exercise the Options within six months following the death, but any outstanding
Option which remains unexercised shall expire six months following the date of
the French Grantee’s death. The six-month exercise period will apply without
regard to the term of the Option.

11. Term of the Option.

The term of the Option will be ten years unless otherwise specified in the
applicable Option Agreement. This term can be extended only in the event of the
death of the French Grantee, and in no event will the term exceed ten years.

12. Interpretation.

In the event of any conflict between the provisions of the present French Plan
and the 2010 Plan, the provisions of the French Plan shall control for any
grants made thereunder to French Grantees.



--------------------------------------------------------------------------------

Appendix 2: French Terms applicable to Restricted Stock Units

It is intended that Restricted Stock Units granted under the French Plan shall
qualify for the specific tax and social security charges treatment applicable to
French Qualified Restricted Stock Units granted under Articles L.225-197-1 to
L.225-197-5 of the French Commercial Code, as subsequently amended, and in
accordance with the relevant provisions set forth by French tax law and the
French tax administration. The terms of the French Plan shall be interpreted
accordingly and in accordance with the relevant provisions set forth by French
tax and social security laws, and relevant Guidelines published by French tax
and social security administrations and subject to the fulfillment of legal, tax
and reporting obligations. The Restricted Stock Units granted under this
Appendix 2 will be deemed French Qualified Restricted Stock Units.

1. Eligibility

French Qualified Restricted Stock Units may not be granted under this Addendum
to an individual:

(a) unless he is employed by Schlumberger Limited or by a company which is a
corporation subsidiary of Schlumberger Limited; or

(b) unless he is a director with a management function as defined in Article
225-197-1 of the French “Code de Commerce” in France of a company which is a
corporation subsidiary of Schlumberger Limited; or

(c) who owns more than 10% of the share capital of Schlumberger Limited

2. Vesting, Settlement and Delivery of French Qualified Restricted Stock Units

(a) Vesting. French Qualified Restricted Stock Units shall vest as provided for
in the Stock Unit Agreement.

(b) Settlement. Payment of vested Restricted Stock Units shall only be made in
shares of Common Stock.

(c) Delivery. Notwithstanding the vesting date of the Restricted Stock Units,
under no circumstances, except in case of employee’s death as provided for in
section 2 (d) below, shall the delivery of the shares related to a French
Qualified Restricted Stock Unit occur prior to the fourth anniversary of the
Grant Date.



--------------------------------------------------------------------------------

(d) Acceleration on Death. Upon Termination of Employment from the Company by
reason of employee’s death, all French Qualified Restricted Stock Units that are
not vested at that time immediately will become vested in full. The Company
shall issue the underlying shares to the employee’s heirs, at their request,
within six months following the death of the employee. Notwithstanding the
foregoing, the employee’s heirs must comply with the restriction on the sale of
shares set forth in Section 4 below, to the extent and as long as applicable
under French law.

3. No Sales Restrictions

The sale of shares issued pursuant to the conversion of the French Qualified
Restricted Stock Units may occur as soon as the shares are delivered to the
employee provided the closed periods in section 4 below are respected.

4. Closed periods

Shares underlying French Qualified Restricted Stock Units may not be sold during
the following period (“Closed Periods”):

(a) within the 10 days before or after the publication of the annual accounts;

(b) within a period beginning with the date at which executives of Schlumberger
Limited become aware of any information which, were it to be public knowledge,
could have a significant impact on the price of shares in and ending 10 trading
days after the information becomes public knowledge.

These Closed Periods will apply to grant of French Qualified Restricted Stock
Units as long as and to the extent such Closed Periods are applicable under
French law.

5. Non-transferability of French Qualified Restricted Stock Units

Except in the case of death, French Qualified Restricted Stock Units may not be
transferred to any third party.

6. Adjustments to certain corporate events

Adjustments to the terms and conditions of the French Qualified Restricted Stock
Units or underlying shares may be made only pursuant to applicable French legal
and tax rules. Nevertheless, the Board or the Compensation Committee, at its
discretion, may determine to make adjustments in the case of a transaction for
which adjustments are not authorized under French law, in which case the
Restricted Stock Units may no longer qualify as French Qualified Restricted
Stock Units.



--------------------------------------------------------------------------------

Appendix 3: French Terms applicable to one year and two year Performance Share
Units

It is intended that Performance Share Units granted under the French Plan shall
qualify for the specific tax and social security charges treatment applicable to
French Qualified Performance Share Units Options granted under Articles
L.225-197-1 to L.225-197-5 of the French Commercial Code, as subsequently
amended, and in accordance with the relevant provisions set forth by French tax
law and the French tax administration. The terms of the French Plan shall be
interpreted accordingly and in accordance with the relevant provisions set forth
by French tax and social security laws, and relevant Guidelines published by
French tax and social security administrations and subject to the fulfillment of
legal, tax and reporting obligations. The Performance Share Units granted under
this Appendix 3 will be deemed French Qualified Performance Share Units.

1. Eligibility

French Qualified Performance Share Units may not be granted under this Addendum
to an individual:

(a) unless he is employed by Schlumberger Limited or by a company which is a
corporation subsidiary of Schlumberger Limited; or

(b) unless he is a director with a management function as defined in Article
225-197-1 of the French “Code de Commerce” in France of a company which is a
corporation subsidiary of Schlumberger Limited; or

(c) who owns more than 10% of the share capital of Schlumberger Limited

2. Vesting, Settlement and Delivery of French Qualified Performance Share Units

(a) Vesting. French Qualified Performance Share Units shall vest as provided for
in the Share Unit Agreement.

(b) Settlement. Payment of vested Performance Share Units shall only be made in
shares of Common Stock.

(c) Delivery. Notwithstanding the vesting date of the Performance Share Units,
under no circumstances, except in case of employee’s death as provided for in
section 2 (d) below, shall the delivery of the shares related to a French
Qualified Performance Share Unit occur prior to the second anniversary of the
Grant Date.



--------------------------------------------------------------------------------

(d) Acceleration on Death. Upon Termination of Employment from the Company by
reason of employee’s death, all French Qualified Performance Share Units that
are not vested at that time immediately will become vested in full. The Company
shall issue the underlying shares to the employee’s heirs, at their request,
within six months following the death of the employee. Notwithstanding the
foregoing, the employee’s heirs must comply with the restriction on the sale of
shares set forth in Section 4 below, to the extent and as long as applicable
under French law. However, the employee’s heirs shall not need to comply with
the restriction on the sale of shares set forth in Sections 3 below.

3. Sales Restrictions

The sale of shares issued pursuant to the conversion of the French Qualified
Performance Share Units may not occur prior to the expiration of a two-year
period as calculated from the date the Performance Share Units are converted
into shares or such other period as is required to comply with the minimum
mandatory holding period applicable to French Qualified Performance Share Units
under Article L. 225-197-1 of the French Commercial Code. Notwithstanding the
above, in case of employee’s death, the employee’s heirs shall not need to
comply with the restriction on the sale of shares. In addition, in the event of
the 2nd or 3rd category disability (as defined under Article L.341-4 of the
French Social Security Code) of an employee, the employee shall not need to
comply with the restriction on the sale of Shares.

4. Closed periods

Shares underlying French Qualified Performance Share Units may not be sold
during the following period (“Closed Periods”):

(a) within the 10 days before or after the publication of the annual accounts;

(b) within a period beginning with the date at which executives of Schlumberger
Limited become aware of any information which, were it to be public knowledge,
could have a significant impact on the price of shares in and ending 10 trading
days after the information becomes public knowledge.

These Closed Periods will apply to grant of French Qualified Performance Share
Units as long as and to the extent such Closed Periods are applicable under
French law.

5. Non-transferability of French Qualified Performance Share Units

Except in the case of death, French Qualified Performance Share Units may not be
transferred to any third party.



--------------------------------------------------------------------------------

6. Employee’s account

The shares issued pursuant to the French Qualified Performance Share Units shall
be recorded in an account in the name of the employee with the Company or in
such other manner as the Company may otherwise determine in order to ensure
compliance with the sale restrictions set forth above in section 3.

7. Adjustments to certain corporate events

Adjustments to the terms and conditions of the French Qualified Performance
Share Units or underlying shares may be made only pursuant to applicable French
legal and tax rules. Nevertheless, the Board or the Compensation Committee, at
its discretion, may determine to make adjustments in the case of a transaction
for which adjustments are not authorized under French law, in which case the
Performance Share Units may no longer qualify as French Qualified Performance
Share Units.



--------------------------------------------------------------------------------

Appendix 4: French Terms applicable to three year Performance Share Units

It is intended that Performance Share Units granted under the French Plan shall
qualify for the specific tax and social security charges treatment applicable to
French Qualified Performance Share Units Options granted under Articles
L.225-197-1 to L.225-197-5 of the French Commercial Code, as subsequently
amended, and in accordance with the relevant provisions set forth by French tax
law and the French tax administration. The terms of the French Plan shall be
interpreted accordingly and in accordance with the relevant provisions set forth
by French tax and social security laws, and relevant Guidelines published by
French tax and social security administrations and subject to the fulfillment of
legal, tax and reporting obligations. The Performance Share Units granted under
this Appendix 4 will be deemed French Qualified Performance Share Units.

1. Eligibility

French Qualified Performance Share Units may not be granted under this Addendum
to an individual:

(a) unless he is employed by Schlumberger Limited or by a company which is a
corporation subsidiary of Schlumberger Limited; or

(b) unless he is a director with a management function as defined in Article
225-197-1 of the French “Code de Commerce” in France of a company which is a
corporation subsidiary of Schlumberger Limited; or

(c) who owns more than 10% of the share capital of Schlumberger Limited

2. Vesting, Settlement and Delivery of French Qualified Performance Share Units

(a) Vesting. French Qualified Performance Share Units shall vest as provided for
in the Share Unit Agreement.

(b) Settlement. Payment of vested Performance Share Units shall only be made in
shares of Common Stock.

(c) Delivery. Notwithstanding the vesting date of the Performance Share Units,
under no circumstances, except in case of employee’s death as provided for in
section 2 (d) below, shall the delivery of the shares related to a French
Qualified Performance Share Unit occur prior to the fourth anniversary of the
Grant Date.



--------------------------------------------------------------------------------

(d) Acceleration on Death. Upon Termination of Employment from the Company by
reason of employee’s death, all French Qualified Performance Share Units that
are not vested at that time immediately will become vested in full. The Company
shall issue the underlying shares to the employee’s heirs, at their request,
within six months following the death of the employee. Notwithstanding the
foregoing, the employee’s heirs must comply with the restriction on the sale of
shares set forth in Section 4 below, to the extent and as long as applicable
under French law.

3. No Sales Restrictions

The sale of shares issued pursuant to the conversion of the French Qualified
Performance Share Units may occur as soon as the shares are delivered to the
employee provided the closed periods in section 4 below are respected.

4. Closed periods

Shares underlying French Qualified Performance Share Units may not be sold
during the following period (“Closed Periods”):

(a) within the 10 days before or after the publication of the annual accounts;

(b) within a period beginning with the date at which executives of Schlumberger
Limited become aware of any information which, were it to be public knowledge,
could have a significant impact on the price of shares in and ending 10 trading
days after the information becomes public knowledge.

These Closed Periods will apply to grant of French Qualified Performance Share
Units as long as and to the extent such Closed Periods are applicable under
French law.

5. Non-transferability of French Qualified Performance Share Units

Except in the case of death, French Qualified Performance Share Units may not be
transferred to any third party.

6. Adjustments to certain corporate events

Adjustments to the terms and conditions of the French Qualified Performance
Share Units or underlying shares may be made only pursuant to applicable French
legal and tax rules. Nevertheless, the Board or the Compensation Committee, at
its discretion, may determine to make adjustments in the case of a transaction
for which adjustments are not authorized under French law, in which case the
Performance Share Units may no longer qualify as French Qualified Performance
Share Units.